DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1, 4-7, 11-13, 15-19, 21-23, 26, 30, 34, 36, 38, 39, and 75-100 are pending upon entry of amendment filed on 9/26/22.  

Claim 1, 4-7, 11-13, 15-19, 21-23, 26, 30, 34, 36, 38, 39 and 75-100 readable upon poloxamer, as elected species are under consideration in the instant application.

3.	The following rejections remain.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claim(s) 1, 4-7, 11-13, 15-19, 21-23, 26, 30, 34, 36, 38, 39 and 75-100 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2013/0209465 (IDS reference, of record) for the reasons set forth in the office action mailed on 4/26/22.

The ‘465 publication teaches pharmaceutical compositions comprising an antibody at 100mg/ml, EDTA at 15mM and 250mM of 1,2 propandiol (Examples 1-3) at pH 5.

The antibody includes human, monoclonal, fragments and therapeutic antibodies as well as adalimumab ([0026-0030]), trehalose of 200mM (examples 1-3), in the presence of various surfactants (Examples 3-4) and benzylalkonium chloride ([0041-0043]).  The administration method includes injections ([0043]). 

Given that the reference teaches the various excipients at difference concentrations, Tables 1-12 further disclose 150mM sodium chloride, sodium lactate 100mM, as well as poloxamer ([0042]) and preservatives, it is prima facie obvious to combine excipients each of which is taught by the prior art to be useful for the same purpose in order to form compositions that is to be used for the same purpose as taught by the prior art. In re Kerkhoven 205 USPQ 1069, CCPA 1980, See MPEP 2144.06.  

Therefore, claimed invention as a hole was prima facie obvious to one of ordinary skilled in the art at the time the invention was made, as evidenced by reference, especially in the absence to the contrary.

Applicant’s response filed on 9/26/22 has been fully considered but they were not persuasive.

Applicant has asserted that the EDTA and C3 polyol have distinct properties and the prior art has not taught to be useful for the same purpose in protein formulations (remark p. 11). The reference fails to teach stabilizing effect of EDTA and C3 polyol mixture. 

Applicant has further asserted that there is no motivation to combine the excipients from the large list of embodiments of the single reference as recited in the claimed invention and the ‘465 publication teaches use of the PEI.  

Applicant has further asserted that the example 3 of the ‘465 publication is etanercept and no antibody was used in the combination of the chelating multi anion and C3 polyol as is currently amended and no ratio between EDTA and C3 polyol is taught by the ‘465 publication.

However, Applicant is remined that the asserted “stabilizing” effect is expected to be observed by the C3 polyol such as glycerol and EDTA.  By definition, chelator binds metal ions that may cause aggregation.  The reduction of aggregates reads on stabilizing effect.  Further, the ‘465 publication includes glycerol and/or 1,2 propanediol as preferable polyol excipients in addition to PEI.  As such, the excipients would not be detrimental to the antibody formulation and would expect to attribute stability of the antibody formulation.

It is reminded that the ‘465 publication would have been qualified for an anticipatory reference if antibody is used in Example 3. The reference formulation used in Example 3 contains histidine, methionine and EDTA at pH 5-7 and aggregation profiles of lactate, 1,2 propanediol, PEI or potassium benzoate are studied in Tables 8-9.  The formulations used in Example 3 will comprise histidine, methionine, EDTA and a choice of lactate, 1, 2 propanediol, PEI or potassium benzoate.

Further in light of claims 16-22 of the ‘465 publication where the reductions of aggregations of any antibody proteins or therapeutic antibodies are achieved, there is reasonable motivation to apply various excipients taught by the Example 3 with other antibody unlike Applicant’s assertion. The reference uses the same formulation for different sets of proteinaceous embodiments.

The currently amended ratio of chelating agent to C3 polyol is 1:5 to 1:500 and the concentration of EDTA ranges 0.1mM to 50mM allowing C3 polyol concentrations of 0.5mM to 25,000mM. The concentrations of EDTA used in Examples 1 and 3 are 15mM and 0.25mM, respectively, and the C3 polyol concentrations used in Tables 8-12 are within the specified ratio ranges.

Applicant is remined that the use of patent publication as reference is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art including nonpreferred embodiments.  See MPEP2131.05 and 2145.

Applicant is advised to recite specific EDTA and glycerol/1,2 propanediol concentrations that attribute stabilizing effect in showing reduction of formation of high molecular weight species upon storage.

Therefore, there is a reasonable expectation of success and motivation to combine the references and rejection is maintained.

7.	Claims 1, 4-7, 11-13, 15-19, 21-23, 26, 30, 34, 36, 38, 39 and 75-100 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2013/00209465 (IDS reference, of record) in view of U.S.Pub 2008/0112953 (IDS reference, of record) for the reasons set forth in the office action mailed on 9/7/21.

The teachings of the ‘465 publication have been discussed, supra.

The disclosure of the ‘465 publication differs from the instant claimed invention in that it does not teach the use of acetate buffer and sucrose and/or concentrations of preservatives as in claims 29 and 38 of the instant application. 

The ‘953 publication teaches the use acetic acid (1-100mM), 2.6 % glycerol, 0.004% polysorbate as well as upto 10% sucrose (Example 1, embodiments, claims 1-68) in antibody formulations to reduce aggregates and extend stability (p. 13-16).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize known excipient concentrations and combinations that are suitable for antibody as in ‘953 publications into the antibody compositions taught by the ‘465 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because addition of sucrose, acetate buffer, poloxamer/polysorbate are known to reduce aggregates thus improves stability of antibody formulation upon storage.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 2/7/22 has been fully considered but they were not persuasive.
Applicant has asserted that there is no motivation to combine the excipients as recited in the claimed invention and the ‘465 publication teaches use of the PEI.

IN light of the discussion above in sections 5-6 of this office action, the rejection is maintained.

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1, 4-7, 11-13, 15-19, 21-23, 26, 30, 34, 36, 38, 39 and 75-100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Application No. 16/491,500.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘500 application recites a pharmaceutical composition comprising antibody, acetate buffer, EDTA, glycerol, arginine and amino acids.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.

10.	Claims 1, 4-7, 11-13, 15-19, 21-23, 26, 30, 34, 36, 38, 39 and 75-100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Application No. 16/491,506.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘506 application recites a pharmaceutical composition comprising antibody, acetate buffer, glycerol, arginine and methionine.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.

11.	Claims 1, 4-7, 11-13, 15-19, 21-23, 26, 30, 34, 36, 38, 39 and 75-100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-10, 12-16, 18-22, 25, 29, 33, 35, 37, 38 and 51 of U.S. Application No. 16/552,675.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘506 application recites a pharmaceutical composition comprising antibody, acetate buffer, glycerol, arginine and methionine.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.

12.	Claims 1, 4-7, 11-13, 15-19, 21-23, 26, 30, 34, 36, 38, 39 and 75-100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-10, 12-16, 18-22, 25, 29, 33, 35, 37, 38 and 51 of U.S. Application No. 16/487,999.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘500 application recites a pharmaceutical composition comprising antibody, acetate buffer, EDTA, glycerol, arginine and amino acids.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.

13.	No claims are allowable.

14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600
November 29, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644